DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Second Office Action Final Rejection on the merits. Claims 1, 3-9, 11-19, and 21-22 are currently pending and below considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over VanderTuin et al. US-20040231301A1 (VanderTuin), and further in view of Napravnik US20140331617A1 (Napravnik).

Regarding Claim 1, VanderTuin discloses, An apparatus for heat shrink wrap product packaging, the apparatus comprising: 
first and second opposed and spaced apart side wall assemblies (FIG. 4, #10, Abstract), the first and second side wall assemblies defining a longitudinally extending product conveyance path (FIG. 14, #12, para [0063]) therebetween; 
extending over the conveyance path (12); 
a center divider (FIG. 14, #54) extending from the air duct and above the conveyance path (FIG. 14 – illustrates #54 extending above #12) between the first and second opposed and spaced apart side wall assemblies, wherein the center divider (54) is connected whereby the center divider (54) moves between a retracted position and a vertical position dividing the conveyance path (FIG. 13A, para [0100]).

VanderTuin does not disclose, an air duct and a rotation connection.
However, Napravnik teaches, an air duct (FIG. 14b, illustrated between #s 24, 32, and 28) and a rotation connection (para [0113] – describes altering #s 24, 28, and 32 positioning).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of VanderTuin at the effective filling date of the invention and would be motivated to modify the apparatus (FIG. 4, #10, Abstract) as disclosed by VanderTuin to include the air duct above the conveyor connected to a rotation connection (FIG. 14b, para [0113]) as taught by Napravnik. Since Napravnik teaches the aforementioned structures that are known in the art and beneficial, thereby providing the motivation, to add the air duct and rotation connection so as to provide the ability to alter internal dimensions of the apparatus (VanderTuin, 10) to increase its versatility in shrink-wrapping objects of different sizes.

Regarding Claim 4, as combined, VanderTuin/Napravnik discloses as previously claimed.  VanderTuin further discloses, wherein the vertical position forms and extends between two package tracks on the conveyance path (FIGS. 14-15, para [0085]).

Regarding Claim 5, as combined, VanderTuin/Napravnik discloses as previously claimed.  VanderTuin further discloses, wherein the center divider comprises an internal air passageway (FIG. 13C, #54 has an internal passageway) and a lateral air flow mechanism (FIGS. 4-6 and 13A, #220, para [0112]) configured to deliver air across the conveyance path in directions toward each of the first and second side wall assemblies (FIGS. 13a-c, 14, 15, para [0085]).

Regarding Claim 6, as combined, VanderTuin/Napravnik discloses as previously claimed.  VanderTuin further discloses, wherein the lateral air flow mechanism comprises a plurality of air openings (FIGS. 11A-B, #50) in opposing side walls of the central divider (para [0110]) or a deflector at an air outlet end of the central divider.

Regarding Claim 7, as combined, VanderTuin/Napravnik discloses as previously claimed.  VanderTuin further discloses, further comprising an electric motor (FIGS. 4-6, #16, para [0059]) connected to the center divider by a mechanical linkage (FIG. 16, #24A, para [0109-0110 and 0115]).

Regarding Claim 8, as combined, VanderTuin/Napravnik discloses as previously claimed.  VanderTuin further discloses, wherein the mechanical linkage (FIG. 16, #24A) comprises at least one arm (FIG. 16, #24A – vertical portion comprises an arm).

Regarding Claim 9, as combined, VanderTuin/Napravnik discloses as previously claimed.  VanderTuin further discloses, a duct opening (FIG. 14b, #32 – illustrates open ducts) in the vertical position (FIG. 14b, #32 rotated upwards to rest in horizontal position) and the duct opening is uncovered to discharge air downward over the conveyance path in the retracted position (FIG. 14b, #32 (horizontal position), para [0113] – illustrates open ducts discharging air downwards over the conveyance path).

Regarding Claim 11, VanderTuin discloses, An apparatus for heat shrink wrap product packaging (FIG. 4, #10, Abstract), the apparatus comprising: 
first and second opposed and spaced apart side wall assemblies (FIG. 14, #32, para [0063] – illustrates two side walls opposite of each other), the first and second side wall assemblies defining a longitudinally extending product conveyance path (FIG. 14, #12, para [0063]) therebetween; 
extending over the conveyance path (12);
a movable center divider (FIG. 13, #54, para [0100]) extending and spaced above the conveyance path between the first and second opposed and spaced apart side wall assemblies, wherein the movable center divider including an internal air passageway (FIG. 13C. #s 54 and 56, para [0101] – illustrates the internal passageway between 54 and 56); and 
a deflector mechanism (FIG. 13C. #54-top, paras [0109-0110] – at the top of 54, illustrated a deflector that directs the air laterally) at an end of an internal passageway (FIG. 13C – illustrates an internal passageway at the end) in combination with the movable center divider to direct the air flow laterally across the conveyance path (para [0110]).

VanderTuin does not disclose, an air duct.
However, Napravnik teaches, an air duct (FIG. 14b, illustrated between #s 24, 32, and 28).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of VanderTuin at the effective filling date of the invention and would be motivated to modify the apparatus (FIG. 4, #10, Abstract) as disclosed by VanderTuin to include the air duct above the conveyor as taught by Napravnik. Since Napravnik teaches this structure that is known in the art and beneficial, thereby providing the motivation, to add the air duct so as to provide the ability increase the capability of the apparatus (VanderTuin, 10) by to increase its versatility in shrink-wrapping objects by providing hot air from the sides and below the containers (Napravnik, para [0114]).

Regarding Claim 12, as combined, VanderTuin/Napravnik discloses as previously claimed.  VanderTuin further discloses, wherein the air flow from the deflector mechanism (FIG. 13C – illustrates air flow) comprises two oppositely directed jets of air laterally across the conveyance path.

Regarding Claim 13, as combined, VanderTuin/Napravnik discloses as previously claimed.  VanderTuin further discloses, wherein the movable center divider is connected to the duct system (FIG. 13C. #20) at a movable center divider (FIG. 13B. – illustrates a first end of 54) first end opposite the conveyance path (FIG. 13C. – illustrates a first end at the junction of 54 and 56), and the deflector mechanism extends from a movable center divider (FIG. 13C. – illustrates the deflector that extends from 54) second end opposite the first end (FIG. 13C. illustrates a first end of 54 opposite second end of 54).

Regarding Claim 14, as combined, VanderTuin/Napravnik discloses as previously claimed.  As combined, VanderTuin/Napravnik further discloses, wherein the movable center divider (VanderTuin, 54) is connected to the air duct (Napravnik, 24, 28, 32) at the first end, and the movable center divider moves between a retracted position and a vertical position dividing the conveyance path (FIG. 13A., para [0100]).

VanderTuin does not disclose, a rotation connection.
However, Napravnik teaches, a rotation connection (FIG. 14b, para [0113]) 
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of VanderTuin at the effective filling date of the invention and would be motivated to modify the apparatus (FIG. 4, #10, Abstract) as disclosed by VanderTuin to include a rotation connection (FIG. 14b, para [0113]) as taught by Napravnik. Since Napravnik teaches the aforementioned structure that is known in the art and beneficial, thereby providing the motivation, to add the rotation connection so as to provide the ability to alter the internal dimensions of the apparatus (VanderTuin, 10) to increase its versatility in shrink-wrapping objects of different sizes (Napravnik, 14b&c, para [0113]).

Regarding Claim 15, as combined, VanderTuin/Napravnik teaches the invention as previously claimed. VanderTuin further discloses, wherein the movable center divider (54) extends along the conveyance path and air is discharged along an entire length of the movable center divider (FIG. 13A., para [0097 and 0100] – illustrates air discharged along length of the conveyor).

Regarding Claim 16, as combined, VanderTuin/Napravnik discloses as previously claimed.  VanderTuin further discloses, wherein the deflection mechanism comprises a curved deflector (FIG. 13C. #54 illustrates that the deflector has a curved surface at opposite ends) at an outlet end (FIG. 13.C. #54 has an outlet end) of the movable center divider.

Regarding Claim 17, as combined, VanderTuin/Napravnik discloses as previously claimed.  VanderTuin further discloses, wherein the curved deflector curves toward each of the first and second opposed and spaced apart side wall assemblies (FIG. 13C. – illustrates the curved surfaces are opposite each other and face the side walls).

Regarding Claim 18, as combined, VanderTuin/Napravnik discloses as previously claimed.  VanderTuin further discloses, wherein the internal air passageway of the movable center divider reduces in diameter from an inlet to the outlet end (FIG. 13C. – illustrates a reduction in diameter from 56 to 54).

Regarding Claim 19, as combined, VanderTuin/Napravnik discloses as previously claimed.  VanderTuin further discloses, wherein the curved deflector divides the air from the outlet end into two lateral jets of air (FIG. 13C. para [0080] – illustrates two lateral jets of air from 54).

	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over VanderTuin/Napravnik, and further in view of Nolan US20020073661A1 (Nolan).

Regarding Claim 3, as combined, VanderTuin/Napravnik discloses as previously claimed.  As combined, VanderTuin/Napravnik further discloses, wherein the air duct (Napravnik, 24, 28, and 32) comprises a central duct (Napravnik, FIGS. 1 and 14b, #s 6 and 32, para [0113] – describes the stressing device 32 along the conveyance path) extending longitudinally over the conveyance path, wherein the center divider is connected to the central duct.
As combined, VanderTuin/Napravnik does not disclose, a hinge connection.
However, Nolan teaches, a hinge connection (FIG. 1, #25, para [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings, as combined, of VanderTuin/Napravnik at the effective filling date of the invention and would be motivated to modify the central duct (FIG. 14b, #32’s duct) as disclosed by Napravnik to include the hinge (FIG. 1, #25) as taught by Nolan.  Since Nolan teaches the hinge that is known in the art and beneficial, thereby providing the motivation, to add the hinge so as to enable the ability of the stressing device (Napravnik, 32) to be raised and lowered to increase the capability of the shrink-wrapping apparatus by allowing an increase in the size of packages while performing the heat-shrinking operation.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over, as combined, VanderTuin/Napravnik, and further in view of the machine translation of Napravnik EP 2 347 960 A1 (Napravnik II).

Regarding Claim 21, as combined, VanderTuin/Napravnik discloses as previously claimed.  As combined, VanderTuin further discloses, wherein the vertical position the center divider (VanderTuin, 54) is perpendicular to the conveyance path (Napravnik, FIG. 14b – illustrates 32 perpendicular to conveyance path).
As combined, VanderTuin/Napravnik, discloses, in the retracted position the center divider (54) is rotated away from the conveyance path (FIG. 13A, para [0100]). As combined, VanderTuin/Napravnik does not disclose, in the retracted position the center divider (VanderTuin, 54) is rotated away from the conveyance path (FIG. 13A, para [0100]).

However, Napravnik II teaches, in the retracted position (FIG.3, BR, para [0038] – illustrates the retracted position) the center divider (VanderTuin, 54) is rotated away (FIGS. 2B&C, para [0039]) from the conveyance path (VanderTuin, FIG. 13A, para [0100]).

Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of VanderTuin at the effective filling date of the invention and would be motivated to modify the apparatus (FIG. 4, #10, Abstract) as disclosed by VanderTuin to include the retracted position and the rotated away as taught by Napravnik II. Since Napravnik II teaches these capabilities that are known in the art and beneficial, thereby providing the motivation, to add the aforementioned capabilities so as to provide the additional flexibility of switching the film shrinking process from a two-land to a single lane (Napravnik II, para [0036]).

Regarding Claim 22, as combined, VanderTuin/Napravnik discloses as previously claimed.  As combined, VanderTuin/Napravnik/Napravnik II further discloses, wherein the air duct (Napravnik, 24, 28, and 32) includes an air outlet (Napravnik, para [0013-14] – mentions discharge of via 24, 28, 32 by an outlet) and the center divider (VanderTuin, 54) includes an air inlet (VanderTuin, FIG. 13C, #20, para [080]), and in the retracted position (Napravnik II, BR) the air inlet is rotated away (Napravnik II, FIGS. 2B&C) from the air outlet.

Response to Arguments
Applicant’s arguments, see Page 8, filed 28 Jun 2022, with respect to the Drawing objection have been fully considered and are persuasive.  The objection of drawings has been withdrawn. 


Applicant’s First Argument
Applicant’s arguments, see Page 10, filed 28 Jun 2022 pertaining to Claim 1 that Napravnik [0113] does not teach accomplishing either variation by a rotation stressing device.

Examiner’s Response to Applicant’s First Argument
Applicant’s arguments, filed 28 Jun 2022, has been fully considered but are not persuasive.  The Examiner notes that Claim 1 does not cite “a rotation device” but instead “a rotation connection” the latter being broader than the former.  Therefore, Napravnik states in [0113] that “…it would be possible for a vertical level of the individual stressing devices 24, 28 and 32 with respect to the conveying device or the stressing device 26 respectively to be capable of being altered…” so this addresses the limitation of a rotation connection.

Applicant’s Second Argument
Applicant’s arguments, see Page 10, filed 28 Jun 2022 pertaining to Claim 3 that Nolan’s hinge 25 would not have been an obvious addition to the stressing devices of Napravnik.

Examiner’s Response to Applicant’s Second Argument
Applicant’s arguments, filed 28 Jun 2022, has been fully considered but are not persuasive.    
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner notes that pertaining to Claim 3, a hinge, is a common structure that is well known in the mechanical arts and therefore obvious in its utilization so as to allow greater flexibility in the size of the package to be shrink wrapped.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        29 August 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731